FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             July 14, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-4021
                                                   (D.C. No. 4:19-CR-00079-DN-1)
 STEPHANIE SUZANNE VANDUKER,                                  (D. Utah)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

      Stephanie Suzanne Vanduker pleaded guilty to possession of

methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1). She

was sentenced to serve 96 months in prison. Although her plea agreement contained

a waiver of her appellate rights, she filed a notice of appeal. The government has

moved to enforce the appeal waiver in the plea agreement pursuant to United States

v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam).

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
voluntarily waived [her] appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied because: (1) Ms. Vanduker’s appeal is within

the scope of the appeal waiver; (2) she knowingly and voluntarily waived her

appellate rights; and (3) enforcing the waiver would not result in a miscarriage of

justice.

       In response to the government’s motion, Ms. Vanduker concedes her appeal

waiver is enforceable under the standard set forth in Hahn. Based on this concession

and our independent review of the record, we grant the government’s motion to

enforce the appeal waiver and dismiss the appeal. This dismissal does not affect

Ms. Vanduker’s right to pursue post-conviction relief on the grounds permitted in her

plea agreement.


                                            Entered for the Court
                                            Per Curiam




                                           2